 



Exhibit 10.15
AETNA INC.
2000 STOCK INCENTIVE PLAN
INCENTIVE STOCK UNIT AGREEMENT
Pursuant to its 2000 Stock Incentive Plan (the “Plan”), Aetna Inc. (the
“Company”) hereby grants to the person named below the stated number of
Incentive Stock Units on the terms and conditions hereinafter set forth in this
Agreement (the “Agreement”). All capitalized terms used herein which are not
otherwise defined herein shall have the meaning specified in the Plan.

              Effective Date   Social Security No.   Grantee   Number of
Incentive Stock Units
02/14/2006
      RONALD A. WILLIAMS   75,000

          Installment   Shares   Vesting Date
     1
  25,000   02/14/2007
     2
  25,000   02/14/2008
     3
  25,000   02/14/2009

ARTICLE I
DEFINITIONS

(a)   “Change in Control” shall be as defined in the Employment Agreement.   (b)
  “Cause” shall be as defined in the Employment Agreement.   (c)   “Code” means
the Internal Revenue Code of 1986, as amended.   (d)   “Common Stock” means
shares of the Company’s common stock, $0.01 par value per share.   (e)  
“Effective Date” means the date of grant of this award of Incentive Stock Units
as set forth above.   (f)   “Employment Agreement” means the Amended and
Restated Employment Agreement between the Company and Grantee dated as of
December 5, 2003, as amended January 27, 2006 and as further amended from time
to time.   (g)   “Fair Market Value” means the closing price of the Common Stock
as reported by the Consolidated Tape of the New York Stock Exchange Listed
Shares on the date such value is to be determined, or, if no shares were traded
on such date, on the next preceding day on which the Common Stock was traded.  
(h)   “Grantee” means the person named above to whom this award of Incentive
Stock Units has been granted.   (i)   “Installment” means a portion of this
award of Incentive Stock Units as set forth above.   (j)   “Qualifying Event”
shall be as defined in the Employment Agreement.

Page 1



--------------------------------------------------------------------------------



 



(k)   “Restricted Period” means the period during which this award of Incentive
Stock Units is not vested.   (l)   “Successor” means the legal representative of
the estate of a deceased Grantee or the person or persons who shall acquire the
right to the Incentive Stock Units by bequest or inheritance or by reason of the
death of the Grantee.   (m)   “Vesting Date” means the date any Installment
shall vest in accordance with the terms of this Agreement.   (n)  
“Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any applicable Treasury
regulations thereunder.   (o)   “Section 409A of the Code” means the
nonqualified deferred compensation rules under Section 409A of the Code and any
applicable Treasury regulations thereunder.

ARTICLE II
RESTRICTED PERIOD; DISTRIBUTION

(a)   The Incentive Stock Units will vest in Installments on the dates set forth
above or on such earlier date(s) as provided in Article IV or under the terms of
the Employment Agreement.   (b)   The Incentive Stock Units, to the extent
vested, shall be paid to Grantee by distribution in whole shares of Common
Stock, registered under a Registration Statement on Form S-8 (that is kept
current) with the Securities and Exchange Commission, six months after Grantee’s
termination of employment. The number of shares distributable shall be equal to
the number of vested Incentive Stock Units on the distribution date. In
addition, any cash representing fractional shares shall be paid on the same
distribution date. The distribution of shares of Common Stock shall be delayed
beyond the date six months after Grantee’s termination of employment to a date
later in the same fiscal year, to the extent permissible under Section 409A of
the Code without causing any additional tax on Executive under Section 409A of
the Code, if the Company reasonably anticipates that the Company’s tax deduction
with respect to such payment would be limited or eliminated by application of
Section 162(m) of the Code, such payment shall be delayed to the earliest date
in which the Company anticipates that its tax deduction for such payment will
not be limited or eliminated.   (c)   When distributed, the Incentive Stock
Units will be settled on a net basis. Prior to issuing shares of Common Stock,
the Company will withhold an amount sufficient to satisfy the minimum federal,
state, local and withholding tax requirements related to the Incentive Stock
Units.

ARTICLE III
CAPITAL CHANGES
The Incentive Stock Units shall be adjusted in the same manner as the underlying
shares of Common Stock in the event of a Fundamental Corporate Event.

Page 2



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCELERATED VESTING
Upon the occurrence of a Qualifying Event or a Change in Control, each Incentive
Stock Unit shall become immediately vested.
ARTICLE V
TERMINATION OF INCENTIVE STOCK UNIT
Except as otherwise provided herein, in the Plan or in the Employment Agreement,
if any Installment of this Incentive Stock Unit is not yet vested on or before
the Grantee’s termination of employment, such unvested Installment shall be
forfeited.
ARTICLE VI
EMPLOYEE COVENANTS

(a)   As consideration for the award of Incentive Stock Units evidenced hereby,
the nondisclosure, nonsolicitation, noncompete and nondisparagement employee
covenants included in the Employment Agreement are incorporated herein by
reference and made a part hereof as set forth herein.   (b)   If any provision
of the provisions incorporated herein pursuant to Article VI(a) is determined by
a court of competent jurisdiction not to be enforceable in the manner set forth
herein, the Company and Grantee agree that it is the intention of the parties
that such provision should be enforceable to the maximum extent possible under
applicable law and that such court shall reform such provision to make it
enforceable in accordance with the intent of the parties.   (c)   Grantee
acknowledges that a material part of the inducement for the Company to award the
Incentive Stock evidenced hereby is Grantee’s covenants incorporated herein
pursuant to Article VI(a) and that the covenants and obligations of Grantee
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants and obligations will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Grantee agrees that, if Grantee shall breach any of those covenants
or obligations, Grantee shall not be entitled to vest in the Incentive Stock
evidenced herein or be entitled to retain any income therefrom and the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) restraining Grantee from
committing any violation of the covenants and obligations incorporated herein
pursuant to Article VI(a). The remedies in the preceding sentence are cumulative
and are in addition to any other rights and remedies the Company may have at law
or in equity as a court or arbitrator shall reasonably determine.

ARTICLE VII
OTHER TERMS

(a)   Neither the execution and delivery hereof nor the granting of the
Incentive Stock Units shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or any of its
Subsidiaries to employ or continue the employment of the Grantee for any period.
  (b)   Grantee shall not have any rights as a stockholder by virtue of this
grant of Incentive Stock Units.

Page 3



--------------------------------------------------------------------------------



 



(c)   Grantee shall be entitled to dividend equivalents on the Incentive Stock
Units, which dividend equivalents shall be invested into additional Incentive
Stock Units based on the Fair Market Value of the Common Stock on the date such
dividend equivalents are paid. Any such additional Incentive Stock Units shall
vest ratably in accordance with the vesting schedule set forth herein for the
underlying Incentive Stock Units in effect on the date such dividend equivalents
are paid. Upon distribution of the Incentive Stock Units, any fractional shares
shall be distributed in cash.   (d)   The Incentive Stock Units shall represent
an unfunded contractual obligation of the Company to pay to Grantee shares of
Common Stock; provided, however, that nothing in this Agreement shall permit
Grantee a claim against particular assets of the Company or require the Company
to segregate or otherwise set aside assets for payment of any obligation
hereunder.   (e)   During the Restricted Period, the Incentive Stock Units shall
be nontransferable and nonassignable except by will or the laws of descent and
distribution.   (f)   This Agreement is subject to the Plan heretofore adopted
by the Company and approved by its shareholders. The terms and provisions of the
Plan or a successor plan (including any subsequent amendments thereto) are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.   (g)   If
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause Grantee to incur any additional tax
or interest under Section 409A of the Code, the Company shall, after consulting
with Grantee, reform such provision to comply with Section 409A of the Code;
provided that the Company agrees to maintain, to the maximum extent practicable,
the original intent and economic benefit to Grantee of the applicable provision
without violating the provisions of Section 409A of the Code.

[Remainder of Page Left Blank]

Page 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
the Effective Date, and Grantee has accepted the terms and provisions hereof.

                  AETNA INC.    
 
           
 
  By:   /s/: John W, Rowe
 
Chairman    

         
Accepted:
  /s/: Ronald A. Williams
 
(Signature)    

         
Name:
  Ronald A. Williams
 
   

This Agreement will not be effective and will automatically expire unless it is
signed by Grantee and returned to Executive Compensation Administration, Aetna
Human Resources within forty-five days (45) of receipt of this Agreement.

Page 5